Order filed May 19, 2015




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00510-CR
                                   ____________

                  WILLIAM MICHAEL DIXON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 208th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1383453

                                     ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 2, a 911
audio and State's Exhibit 3, a station/dash cam video.
      The clerk of the 208th District Court is directed to deliver to the Clerk of this
court the original of State's Exhibit 2, a 911 audio and State's Exhibit 3, a
station/dash cam video, on or before May 29, 2015. The Clerk of this court is
directed to receive, maintain, and keep safe this original exhibit; to deliver it to the
justices of this court for their inspection; and, upon completion of inspection, to
return the original of State's Exhibit 2, a 911 audio and State's Exhibit 3, a
station/dash cam video, to the clerk of the 208th District Court.



                                    PER CURIAM




                                           2